Case 2:19-cv-00085-JMS-DLP Document 129 Filed 02/14/20 Page 1 of 1 PageID #: 3474




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

  ROGER TODD,                                         )
                                                      )
                 Plaintiff,                           )
                                                               Case No. 2:19-cv-00085-JMS-DLP
  v.                                                  )
                                                      )
  OCWEN LOAN SERVICING, INC., and                     )
  DEUTSCHE BANK NATIONAL TRUST CO.,                   )
  as Trustee for NovaStar Mortgage Funding            )
  Trust, Series 2007-1,                               )
                                                      )
                 Defendant.
                                                      )

             ORDER ON DEFENDANT’S MOTION FOR EXTENSION OF TIME

         Defendant Ocwen Loan Servicing, LLC (“Defendant”), incorrectly named in the caption

  as Ocwen Loan Servicing, Inc., having filed its DEFENDANT OCWEN LOAN SERVICING,

  LLC’S MOTION FOR EXTENSION OF TIME TO FILE A REPLY IN FURTHER SUPPORT

  OF ITS MOTION FOR PROTECTIVE ORDER REGARDING 30(B)(6) TOPICS, and the Court

  being duly advised, now GRANTS said Motion.

  IT IS THEREFORE ORDERED THAT:

  (1)    Defendant has until February 26, 2020 to file its reply in further support of its motion for

  protective order re 30(b)(6) topics (Dkt. 106).

                                                          _______________________________
                                                          Judge, United States District Court




   Copies of this order will be served
   electronically on all ECF-registered
   counsel of record via email generated
   by the Court’s ECF system.


                                                                                    1018199\305173580.v1
